Citation Nr: 0930425	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  00-14 202A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from February 1974 to June 
1976 and from September 1977 to July 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  Jurisdiction has since been 
transferred to the RO in Montgomery, Alabama.

By way of background, the Veteran's claim has been remanded 
by the Board for further evidentiary and procedural 
development three times, in decisions issued in January 2004, 
June 2006, and August 2008.  After affording the Veteran a 
Board hearing, as instructed by the Board's August 2008 
decision, the claim has been returned to the Board for 
further review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is service-connected for chronic obstructive 
pulmonary disease (COPD), rated 60 percent disabling; 
bilateral pes planus, rated 50 percent disabling; tinnitus 
and bilateral knee disorder associated with pes planus, each 
rated 10 percent disabling; and right wrist fracture 
residuals, right little finger fracture residuals, and left 
ear hearing loss, all rated noncompensably disabling.  The 
Veteran has a combined disability rating of 90 percent, and 
is therefore schedularly eligible for a TDIU.  See 38 C.F.R. 
§ 4.16(a) (2008).  

At his Board hearing, the Veteran testified that he has 
received all of his recent medical treatment from VA 
facilities.  However, there is a substantial gap in the  VA 
treatment records that are currently associated with the 
Veteran's claims file, namely from approximately May 2006 to 
March 2008.  Those records should be obtained and associated 
with the claims file.

A review of the Veteran's claims file also reveals that he 
was last afforded a VA medical examination to address the 
severity of his service-connected disabilities and the effect 
those disabilities have on his employability in November 
2006.  Furthermore, the Veteran's more recent VA treatment 
records indicate that his service-connected COPD has worsened 
in severity, as a July 2008 VA treatment record notes that 
the Veteran's recent pulmonary function tests revealed a 
decrease in his carbon monoxide diffusing capacity (DLCO), 
one of the measurements used for evaluating the severity of 
the Veteran's COPD pursuant to the rating criteria of  
Diagnostic Code 6604.  See 38 C.F.R. § 4.97 Diagnostic Code 
6604 (outlining the rating criteria for COPD).  The Veteran's 
VA treatment records also reflect recent treatment for knee 
pain.  Moreover, at his June 2009 Board hearing, the Veteran 
testified that the current severity of his COPD has rendered 
him unable to maintain any employment, including more 
sedentary work.

As the Veteran's recent VA treatment records indicate a 
potential worsening of his service-connected disabilities, 
coupled with the Veteran's testimony regarding his 
unemployability due to his COPD, a VA examination is 
warranted to assess the current severity of his service-
connected disabilities and their effect on his employability.

The Board regrets the additional delay that will result from 
this remand.  Nevertheless, the Board is constrained by the 
fact that proper adjudication of the claims requires 
additional evidentiary development.

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain the Veteran's VA 
treatment records from May 2006 to March 
2008 and from January 2009 to the present.

2.  Thereafter, the RO should schedule the 
Veteran for a VA medical examination to 
determine the effect of all of his current 
service-connected disabilities (COPD, 
bilateral pes planus, tinnitus, bilateral 
knee disorder associated with pes planus, 
right wrist fracture residuals, right 
little finger fracture residuals, and left 
ear hearing loss) on his employability.  
The examiner should generally address the 
extent of functional and industrial 
impairment due to the Veteran's service-
connected disabilities.  The claims file 
must be made available to and be 
thoroughly reviewed by the examiner in 
connection with the examination.

Based on examination findings and other 
evidence contained in the claims file, the 
examiner must offer an opinion as to 
whether it is at least as likely as not 
that the Veteran is unable to obtain or 
maintain substantially gainful employment, 
considering employment in both sedentary 
and non-sedentary positions, solely as a 
result of his service-connected 
disabilities.

In doing so, the examiner also must 
consider the Veteran's education, 
experience, and occupational background in 
determining whether he is unable to secure 
or maintain gainful employment in light of 
his service-connected disabilities 
(standing alone).  The examination report 
must include a complete rationale for all 
opinions and conclusions expressed.

3.  Once the above-requested development 
has been completed, the Veteran's claim 
must be readjudicated.  If the decision 
remains adverse to the Veteran, he and his 
representative must be provided a 
supplemental statement of the case and an 
appropriate opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



 
